Citation Nr: 0625980	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-35 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder with sciatica of the right buttock.  

2.  Entitlement to an increased evaluation for the service-
connected degenerative joint disease of the right toe, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected gastroesophageal reflux 
disease (GERD).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1975, from April 1979 to February 1985, and from 
June 1986 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The veteran's appeal also initially included the issues of 
service connection for a left foot disorder and whether new 
and material evidence had been received to reopen a claim of 
service connection for bilateral pes planus.  

However, in an August 2005 rating decision, the RO granted 
service connection for bilateral pes planus, with left foot 
hammertoe and exostosis.  Accordingly, this matter is no 
longer on appeal.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VA is required to notify the veteran of exactly which portion 
of that evidence is to be provided by him and which portion 
VA will attempt to obtain on his behalf.  The veteran must 
also be notified that he may submit additional evidence in 
his possession to the RO.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

To date, however, the RO has not issued the veteran a 
comprehensive VCAA letter addressing his claim of service 
connection for a low back disorder, with sciatica of the 
right buttock.  The July 2003 RO letter addressing the 
veteran's Notice of Disagreement on this issue did not 
address this matter.  This procedural defect must be 
rectified on remand.  38 C.F.R. § 19.9.  

The Board also notes that, in a June 2005 letter, the veteran 
asserted that his service-connected left knee disorder 
contributed to his sciatica of the right buttock.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  This matter is inextricably intertwined with the 
veteran's underlying service connection claim and must be 
addressed by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).  

As to the issues of higher evaluations for the service-
connected degenerative joint disease of the right great toe 
and GERD, the Board notes that the veteran perfected an 
appeal regarding these issues in January 2004.  

However, the RO has since largely disregarded this portion of 
the appeal, even though the veteran has not specifically 
withdrawn these claims.  Further action on the part of the RO 
is thus necessary, particularly since the veteran has not 
been examined in regard to these claims since March 2002.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims of service 
connection for a low back disorder, with 
sciatica of the right buttock and higher 
evaluations for the service-connected 
degenerative joint disease of the right 
great toe and GERD.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and extent of his service-connected 
degenerative joint disease of the right 
great toe and his GERD.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

As to the right great toe, the examiner 
should comment on all current symptoms 
and the presence and degree of any 
painful motion or functional loss due to 
pain.  

As to GERD, the examiner should note the 
frequency and severity of all reported 
gastrointestinal symptoms, as well as any 
additional examination findings.  The 
veteran's current weight should also be 
noted.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the requested 
development, the veteran's claims should 
be readjudicated.  Specifically, the 
readjudication of the claim for service 
connection for a low back disorder, with 
sciatica of the right buttock, should 
include consideration of the question of 
whether the veteran's disorder is 
aggravated by his service-connected left 
knee disorder.  

4.  If the determination of one or more 
of these claims remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case 
addressing the claim(s) and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


